UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1568



FRANCISCO ANTONIO JUAN,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE; THE
UNITED STATES ATTORNEY GENERAL, John Ashcroft,

                                                         Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (No. A73-718-483)


Submitted:   December 17, 2002            Decided:   January 22, 2003


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Donald L. Schlemmer, Washington, D.C., for Petitioner. Robert D.
McCallum, Jr., Assistant Attorney General, Richard M. Evans,
Assistant Director, Marion E. Guyton, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Antonio Francisco Juan, a native and citizen of Guatemala,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) affirming without opinion the immigration judge’s

order finding Juan removable and denying his application for asylum

and withholding of removal.    The Board and immigration judge’s

determination that Juan is not eligible for asylum must be upheld

unless that determination is “manifestly contrary to law.” 8 U.S.C.

§ 1252(b)(4)(C) (2000). We have reviewed the administrative record

and find no error in the Board and immigration judge’s conclusion

that Juan failed to establish a well-founded fear of persecution.

See 8 U.S.C. § 1101(a)(42)(A) (2000); M.A. v. INS, 899 F.2d 304,

307 (4th Cir. 1990) (en banc). Accordingly, we deny Juan’s petition

for review.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                 2